DETAILED ACTION

Summary
Applicant’s election of claims 1-10 and 21 and Species III, without traverse, in the response filed October 27, 2021 has been acknowledged. 
Claims 1-19 and 21 are currently pending while claims 11-19 have been withdrawn from consideration.
Claims 1-10 and 21 are further subject to the restriction requirement below. The delay in the newly presented restriction requirement is respectfully regretted.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Species III(a):    bonding layer contains the second acrylate crosslinked polymer, the 
		   styrene-acrylate crosslinked copolymer and the vinylidene fluoride-
		   hexafluoropropylene copolymer 
Species III(b):    bonding layer contains the third acrylate crosslinked polymer, the 
		   styrene-acrylate crosslinked copolymer and the vinylidene fluoride-
		   hexafluoropropylene copolymer

                           crosslinked polymer, the styrene-acrylate crosslinked copolymer and the 
                           vinylidene fluoride-hexafluoropropylene copolymer

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-10 and 21.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species III(a), Species III(b), and Species III(c) lack unity of invention because even though the inventions of these groups require the technical feature of a bonding layer on a base membrane having a porosity of 40-65%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liang et al. (CN 102263290 included in applicant submitted IDS filed January 22, 2019).
Liang et al. discloses a porous base membrane (see [0018]) with a bonding layer attached (see [0018] teaching first and second porous membrane) which has a porosity including [0018]). Liang et al. teaches the bonding layer including polymethyl methacrylate and polyvinylidene fluoride-gexafluoropropylene (see [0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        February 4, 2022